DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. Applicant has argued that the combination of references cited in the previous Office Action do not meet the claim limitations.  Applicant’s arguments center on the notion that one of ordinary skill in the art would not combine the teachings of Lu et al., in view of Rolland et al., and further in view of Barstis et al.  The Examiner respectfully disagrees.
Applicant acknowledges that reference to Barstis et al., a paper analytical device having a mylar plastic backing, but argues that one of ordinary skill would not rely the teachings of Barstis et al., because the reference does not utilize a hydrophobic agent to define hydrophilic reaction areas.  In response, the Examiner contends that while reference to Barstis et al., does not utilize a hydrophobic agent, the reference does not preclude employing a hydrophobic agent, and argues that one of ordinary skill in the art would have been motivated to utilize a mylar backing as taught by Barstis et al.  The Examiner also notes that Applicant’s arguments appears to be directed to modifying reference to Barstis et al., whereas in the previous Office Action, references to Lu et al., and Rollins et al., are modified with the mylar backing of Barstis et al.  As such, the Examiner again contends that Applicant’s arguments are not persuasive as the rejection set forth in the previous Office Action does not recite a modification of the teachings of Barstis et al.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the teachings of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rolland et al., (US 2014/0295415), and further in view of Barstis et al., (US 2013/0034908).
Regarding claims 1 and 10, Lu et al., teach forming a paper based microfluidic with wax comprising obtaining a hydrophilic, porous paper having a front and a back (page 1497 left column, first paragraph), depositing wax barriers on the front of the paper in various patterns (figure 1) wherein each pattern comprises a main channel, at least two fluid transfer channels, and a diagnostic area corresponding to the transfer channels (figures 1 A-C, figure 2 A). Lu et al., also teach the main channel in fluid communication with the transfer channels and the diagnostic area (figures 1 A-C, figure 2 A). Lu et al., also teach heating the paper to a temperature ranging 110°C to 150°C and subsequently cooling to room temperature (page 1497 right column second paragraph, page 1498 right column), and depositing one or more diagnostic reagents at different diagnostic areas (page 1500, left column) which reads on the limitations of depositing first and second reagents on first and second diagnostic areas onto the paper (page 1499 right column, page 1500). Lu et al., do not teach depositing a stabilizer on the diagnostic areas, nor do they teach attaching a paper filter to an inlet.
Rolland et al., teach paper based molecular diagnostic devices wherein first and second dyes are deposited at diagnostic sites (paragraph 0126, figure 3). Rolland et al., also teach adding stabilizers to reagent zones of the device (paragraphs 0088, 0089). Additionally, Rolland et al., also teach placing a filter at the entry point of the device (paragraph 0083) wherein the filter can be made of paper (paragraph 0088). Rolland et al., teach that it is advantageous to utilize stabilizer on diagnostic areas as a means of preserving the function of dried reagents (paragraph 0095). Additionally, Rolland et al., teach that it is advantageous to utilize a filter as a means of removing particulates from a sample (paragraph 0012).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Rolland et al., to deposit stabilizers at reagent zones, and to attach a paper filter in order to preserve the function of dried reagents and to filter particulates from the sample as taught by Rolland et al. Lu et al., in view of Rolland et al., do not teach depositing an acrylic, polyurethane, plastic, thermoplastic, paper, metal, wood, cardboard, or fabric barrier on the back of the paper such that all the back layer is covered.
Barstis et al., teach a paper analytical device (Abstract, paragraph 0035) wherein a hydrophilic paper medium is adhered to a mylar plastic backing (paragraph 0046). Barstis et al., teach that it is advantageous to utilize a mylar plastic backing as a means of preventing hydrophobic agents from bleeding into the reaction lanes of the analytical device (paragraph 0046). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Rolland et al., to utilize a mylar plastic barrier layer in order to prevent hydrophobic agents from bleeding into the reaction lanes of the analytical device as taught by Barstis et al.
Regarding claim 5, Lu et al., teach utilizing filter paper (page 1497 right column second paragraph).
Regarding claims 6 and 7, Rolland et al., teach utilizing a printer to deposit wax and reagents (paragraphs 0092, 0095).
Regarding claim 8, Rolland et al., teach paper based molecular diagnostic devices wherein reagents are printed onto the device, dried for 10 minutes, and printing additional reagents after the drying period (paragraph 0271).
Regarding claim 21, Rolland et al., teach attaching the filter with an adhesive (paragraph 0206).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rolland et al., (US 2014/0295415) in view of Barstis et al., (US 2013/0034908) as applied to claim 1 above, and further in view of Mao et al., (US 2014/0017693).
Regarding claims 2 and 3, Lu et al., in view of Rolland et al., in view of Barstis et al., do not teach an assay device comprising an identifying indicator.
Mao et al., teach cards for liquid sample collection wherein the cards comprise barcodes or QR codes printed on the surface of the card (paragraph 0059). The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results (see MPEP 2141 I). Barcodes and QR codes are well known and widely used in the art as a means of storing information about an article.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Rolland et al., in view of Barstis et al., further in view of Mao et al., to provide a barcode or QR code on the substrate as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rolland et al., (US 2014/0295415) in view of Barstis et al., (US 2013/0034908) in view of Mao et al., (US 2014/0017693) as applied to claim 2 above, and further in view of Hong et al., (US 2016/0051980).
Regarding claim 4, Lu et al., in view of Rolland et al., in view of Barstis et al., in view of Mao et al., do not teach the identifying indicator being a calibration region.
Hong et al., teach a paper sensor wherein the sensor comprises a calibration color area (paragraphs 0042, 0043). Hong et al., teach that it is advantageous to provide a calibration color area as a means of comparing one or more test zones to report concentration of analytes (paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Rolland et al., in view of Barstis et al., in view of Mao et al., to provide a calibration color area in order to compare test zones to report the concentration of analytes as taught by Hong et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the prior art cited above, the Examiner makes note of references to Benco et al., (US 2017/0043341), Whitesides et al., (US 2009/0298191), Mahmud et al., (Analyst, 2016, 141, 6449), and Fenton et al., (Applied Material and Interfaces, Vol 1. No. 1 124-129, 2009) all of which teach forming a paper analytical device wherein a barrier is applied to the back of the paper analytical device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797